Citation Nr: 1022035	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 0 percent rating for 
bilateral hearing loss, effective November 5, 2004. 

In a December 2008 decision, the Board denied the Veteran's 
claim for an initial compensable rating for bilateral hearing 
loss.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, an August 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  In October 2009, the Board remanded 
the Veteran's claim for an initial compensable rating for 
bilateral hearing loss in compliance with the August 2009 
Order of the Court.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since November 5, 2004, the Veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
auditory acuity level III in the right ear and level III in 
the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met since November 5, 2004, the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will consider entitlement 
to staged ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of 
bilateral defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2009).  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating, and thus his 
hearing loss will be rated by the usual method only.

The Veteran underwent VA audiological examination in January 
2005.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
55
LEFT
30
30
45
60
55

The averages were 42.5 in the right ear and 47.5 in the left 
ear.  Speech recognition ability was 84 percent in the right 
ear and 80 percent in the left ear. 

For the right ear, the average pure tone threshold of 42.5 
decibels, along with a speech discrimination rate in the 84 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 47.5 decibels, along with a speech 
discrimination rate in the 80 percentile warrants a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
III, the appropriate rating is 0 percent under Diagnostic 
Code 6100.  

The Veteran again underwent VA audiological examination in 
March 2010.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
55
LEFT
20
25
50
60
60

The averages were 45 in the right ear and 49 in the left ear.  
Speech recognition ability was 82 percent in the right ear 
and 80 percent in the left ear. 

For the right ear, the average pure tone threshold of 45 
decibels, along with a speech discrimination rate in the 82 
percentile warrants a designation of Roman Numeral III under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 49 decibels, along with a speech 
discrimination rate in the 80 percentile also warrants a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral III, and the left ear is Roman Numeral 
III, the appropriate rating is 0 percent under Diagnostic 
Code 6100.  Additionally, the audiologist reported that the 
Veteran was not currently employed but opined that his 
hearing impairment did not prevent him from attaining gainful 
employment.  The audiologist also noted that the Veteran was 
able to communicate adequately with him in a face-to-face 
setting without any amplification aids.  38 C.F.R. § 4.10 
(2009); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran submitted post-service VA medical records dated 
from April 2005 to October 2005 in support of his claim.  
However, these records merely show that the Veteran received 
periodic treatment for his bilateral hearing loss in the form 
of hearing aids.  The records contain no audiometric data for 
rating purposes, nor do they contain any opinion regarding 
the effect of the Veteran's hearing loss on his occupational 
functioning and daily activities.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted. 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bilateral hearing loss does not warrant a 
compensable rating under Diagnostic Code 6100 for all periods 
under consideration since service connection was established.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board finds no evidence that the Veteran's 
service-connected bilateral hearing loss presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular rating.  38 
C.F.R. § 3.321(b)(1) (2009).  The objective medical evidence 
of record shows that manifestations of the Veteran's 
service-connected hearing loss disability do not result in a 
marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  The Board finds that 
the evidence does not show frequent hospitalization due to 
the bilateral hearing loss or that the disability causes 
marked interference with employment beyond that envisioned by 
the schedular rating already assigned.  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; a rating 
decision in January 2005; a statement of the case in November 
2005; and a supplemental statement of the case in December 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2010 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



	(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


